                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 ZARIYA IZABELLA SHYE EL, and                       )
 DARRYL ORLANDO JACKSON                             )
 KNIGHT EL,                                         )
                                                    )
         Plaintiffs,                                )   NO. 3:19-cv-01091
                                                    )
 v.                                                 )
                                                    )
 METRO NASHVILLE POLICE                             )
 DEPARTMENT, et al.,                                )
                                                    )
         Defendants.                                )


                                              ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 34) recommending the Court grant the Motion to Dismiss filed by Officers Jed Baldoni and

Ryan Cagle of the Metro Nashville Police Department (Doc. No. 32). The R&R reasons that

dismissal is appropriate because plaintiffs Darryl El and Zariya El failed to participate in discovery.

(Doc. No. 34 at 8). The Els objected to the R&R (Doc. No. 35), and the officers responded (Doc.

No. 36). For the reasons outlined below, the Court will adopt the R&R and dismiss this case

without prejudice.

I.      BACKGROUND

        This case concerns the Els’ claim that members of the Metro Nashville Police Department

deprived them of their constitutional rights during a traffic stop. (Doc. No. 1). After the Els filed

their claim, Officers Baldoni and Cagle served discovery requests. (Doc. No. 34 at 1). The Els

did not respond to the requests, or to the officers’ follow-up correspondence. (Id. at 1-2.) The

officers then filed a motion to compel the Els to participate in discovery. (Doc. No. 28). The


                                                  1

      Case 3:19-cv-01091 Document 37 Filed 08/05/21 Page 1 of 5 PageID #: 235
Magistrate Judge granted the motion in part, and entered an Order directing the Els to respond to

the officers’ outstanding discovery requests. (Doc. No. 31 at 1). The Order warned the Els that

failure to comply with court orders could “result in sanctions up to [and] including a

recommendation that this matter be dismissed.” (Id. at 1-2). The Els did not comply with the

Order. (Doc. No. 34 at 5).

          Subsequently, Officers Baldoni and Cagle moved to dismiss the Els’ lawsuit under Federal

Rule of Civil Procedure 37. 1 (Doc. No. 32). Rule 37 authorizes district courts to “dismiss[] [an]

action or proceeding in whole or in part” where a party “fails to obey an order to provide or permit

discovery.” Fed. R. Civ. P. 37. In response to the officers’ motion, the Magistrate Judge issued

the R&R, which recommends this Court dismiss the Els’ lawsuit without prejudice based on Rule

37 and Rule 41(b). 2 (Doc. No. 34 at 2-8). The Els then filed a single-page document titled

“Notice/Memorandum” (Doc. No. 35), which the Court construes as the Els’ objections to the

R&R.

II.       LEGAL STANDARD

          Because the R&R concerns a dispositive motion, this Court “must determine de novo any

part of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3). To be proper, objections “must be specific.” Lawhorn v. Buy Buy Baby, Inc., No. 3:20-

CV-00201, 2021 WL 1063075, at *1 (M.D. Tenn. Mar. 19, 2021). Objections also have to “state

with particularity the specific portions of the Magistrate Judge’s report or proposed findings or

recommendations to which an objection is made.” L.R. 72.02(a). And objections “must be




1
    The Federal Rules of Civil Procedure are referred to as the “Rules” hereafter.
2
 Rule 41(b) permits district courts to dismiss an action where “the plaintiff fails to prosecute or to
comply with [federal] rules or a court order.” Fed. R. Civ. P. 41.
                                                   2

      Case 3:19-cv-01091 Document 37 Filed 08/05/21 Page 2 of 5 PageID #: 236
accompanied by sufficient documentation including, but not limited to, affidavits, pertinent

exhibits, and if necessary, transcripts of the record to apprise the District Judge of the bases for the

objections.” Id.

         Notably, the “failure to properly, specifically, and timely object to a report and

recommendation releases the Court from its duty to independently review the matter.” Lawhorn,

2021 WL 1063075, at *1.           This is because without proper objections to a report and

recommendation, the “functions of the district court are effectively duplicated as both the

magistrate and the district court perform identical tasks.” Howard v. Sec’y of Health & Hum.

Servs., 932 F.2d 505, 509 (6th Cir. 1991). “This duplication of time and effort wastes judicial

resources rather than saving them, and runs contrary to the purposes of the Magistrates Act.” Id.

III.     ANALYSIS

         The Els’ objections to the R&R are not proper because they are not specific. The objections

are contained in a single paragraph, in which the Els claim they “participated in the discovery to

the best of their knowledge” and conveyed “[m]ultiple videos” to opposing counsel 3 that contained

evidence relevant to the Els’ lawsuit. 4 (Doc. No. 35). The Els do not support these claims with

any details or documentation. Id. Nor do the Els state the portions of the R&R to which their



3
  According to Officers Baldoni and Cagle’s Motion to Dismiss, the Els did send (or attempted to
send) videos to counsel for the officers. (Doc. No. 33 at 2). However, per the officers, (1) the Els
did so after the deadline set by the Magistrate Judge, (2) the videos were only partially responsive
to the officers’ outstanding discovery requests (which included interrogatories, requests for
production, and requests for admission), and (3) the Els did not respond to the officers’ follow-up
invitation to fully respond to those requests by a later date. (Id. at 1-2). The Els have not responded
to these claims in the “Notice/Memorandum” document or anywhere else in the record.
4
  The “Notice/Memorandum” document also contains several statements accusing the Magistrate
Judge of impropriety and threatening legal action. (Doc. No. 35). The Els do not support those
statements with documentation or detail. (See id.). And those statements do not address the
R&R’s application of legal principles. (See id.). Therefore, the Court will not address those
statements any further.
                                                   3

       Case 3:19-cv-01091 Document 37 Filed 08/05/21 Page 3 of 5 PageID #: 237
objections apply. Id. The Els also do not explain how the Magistrate Judge ostensibly erred, and

do not cite any legal precedent. Id. Because the “filing of vague, general, or conclusory objections

does not meet the requirement of specific objections and is tantamount to a complete failure to

object,” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001), the Els have not offered proper

objections to the R&R.

       To the extent the Els’ objections attack the R&R as a whole, they are still improper. “A

general objection to the entirety of [a] magistrate’s report has the same effects as would a failure

to object.” Howard, 932 F.2d at 509. Hence, the Court has no duty to review the record

independently. Lawhorn, 2021 WL 1063075, at *1 (“The district court is not required to review,

under a de novo or any other standard, those aspects of the report and recommendation to which

no objection is made.”); Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that

Congress intended to require district court review of a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”).

       Regardless, the Court thoroughly reviewed the record and agrees with the R&R’s

conclusions. The Els’ vague and conclusory allegations are not supported by the record, and

therefore would not disturb the R&R’s straightforward and detailed application of Rule 37 and

Rule 41 (Doc. No. 34 at 2-8) even if de novo review were required here.

       The Court acknowledges that the Els are proceeding pro se and therefore “may be entitled

to some latitude when dealing with sophisticated legal issues.” Jourdan v. Jabe, 951 F.2d 108, 109

(6th Cir. 1991). But this latitude does not excuse the Els from complying with “straightforward

procedural requirements that a layperson can comprehend.” Id. And because “court-imposed

discovery deadlines” fall within that category, id., dismissal is warranted. However, the Court




                                                 4

    Case 3:19-cv-01091 Document 37 Filed 08/05/21 Page 4 of 5 PageID #: 238
agrees with the Magistrate Judge that the “less-drastic sanction of dismissal without prejudice” is

appropriate here based in part on the Els’ status as pro se litigants. (Doc. No. 34 at 7).

IV.     CONCLUSION

        For the foregoing reasons, the Court agrees with the Magistrate Judge’s recommended

disposition. Accordingly, the R&R (Doc. No. 34) is APPROVED AND ADOPTED, Officers

Baldoni and Cagle’s Motion to Dismiss (Doc. No. 32) is GRANTED IN PART AND DENIED

IN PART, 5 and this action is DISMISSED WITHOUT PREJUDICE.

        This is a final order. The Clerk shall enter judgment in accordance with Federal Rule of

Civil Procedure 58.

        IT IS SO ORDERED.


                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




5
  The Court only denies the portion of Officers Baldoni and Cagle’s Motion to Dismiss that
requests dismissal “with prejudice” (Doc. No. 32), because the Court agrees with the Magistrate
Judge’s recommendation that the case be dismissed “without prejudice” (Doc. No. 34 at 7-8).
                                                  5

      Case 3:19-cv-01091 Document 37 Filed 08/05/21 Page 5 of 5 PageID #: 239
